 



Exhibit 10.15
Herbert Smith
8 OCTOBER 2007
 
AGREEMENT
for the sale and purchase of certain assets of
ATMEL NORTH TYNESIDE LIMITED
 
by and among
TAIWAN SEMICONDUCTOR MANUFACTURING COMPANY LIMITED,
ATMEL NORTH TYNESIDE LIMITED,
and
ATMEL CORPORATION
 1

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Headings   Page
1.
  DEFINITIONS     1  
2.
  INTERPRETATION     5  
3.
  CONDITION     6  
4.
  SALE AND PURCHASE     6  
5.
  CONSIDERATION     7  
6.
  ESCROW RELEASE     9  
7.
  PRE-SIGNING DELIVERIES     9  
8.
  POST-SIGNING COVENANTS     10  
9.
  EMPLOYEES     13  
10.
  HEALTH AND SAFETY     13  
11.
  GUARANTEE     14  
12.
  VAT     14  
13.
  WARRANTIES BY THE SELLER     17  
14.
  WARRANTIES BY THE PURCHASER     17  
15.
  WARRANTIES BY THE GUARANTOR     17  
16.
  LIMITATION OF LIABILITY     17  
17.
  REMEDIES     20  
18.
  THIRD PARTY CLAIMS     20  
19.
  ANNOUNCEMENTS     21  
20.
  CONFIDENTIALITY     21  
21.
  OTHER PROVISIONS     22  
22.
  NOTICES     24  
23.
  LAW AND JURISDICTION     25   SCHEDULE 1 - WARRANTIES BY THE SELLER     27  
SCHEDULE 2 - WARRANTIES BY THE PURCHASER     28   SCHEDULE 3 - WARRANTIES BY THE
GUARANTOR     29   SCHEDULE 4 - TOOLS     30  

 



--------------------------------------------------------------------------------



 



              Clause     Headings   Page SCHEDULE 5 - SPARE PARTS     31  
SCHEDULE 6 - RETAINED EQUIPMENT     32   SCHEDULE 7 - TOOL DELIVERY PROGRAMME  
  33   SCHEDULE 8 -  PRE-SIGNING DELIVERIES     36   SCHEDULE 9 - VAT EVIDENCE  
  37   SCHEDULE 10 - AGREED FORM DOCUMENTS     38   SCHEDULE 11 - SELLER’S BANK
ACCOUNT     39   SCHEDULE 12 - PURCHASER’S BANK ACCOUNT     40  

 



--------------------------------------------------------------------------------



 



AGREEMENT FOR SALE AND PURCHASE OF CERTAIN ASSETS
DATE 8 OCTOBER 2007
PARTIES

(1)   TAIWAN SEMICONDUCTOR MANUFACTURING COMPANY LIMITED (incorporated in
Taiwan, Republic of China) the registered office/principal place of business of
which is at 8 Li-Hsin 6 Road, Hsinchu Science Park, Hsinchu, Taiwan ROC 300-77
(the “Purchaser”)   (2)   ATMEL NORTH TYNESIDE LIMITED (incorporated and
registered in England and Wales under company number 04018730 the registered
office of which is at Lacon House, Theobald’s Road, London WC1X 8RW (the
“Seller”); and   (3)   ATMEL CORPORATION (incorporated in the State of Delaware)
the principal place of business of which is at 2325 Orchard Parkway, San Jose,
California 95131, USA (the “Guarantor”).

IT IS AGREED AS FOLLOWS:

1.   DEFINITIONS       In this Agreement, the following definitions apply:      
“Accepted Non-Compliant Tool” means any Tool which is a Failed Tool but which
the Purchaser has accepted pursuant to Schedule 7 on the basis of the Reduced
Tool Price and which has become a Purchaser’s Tool upon such acceptance;      
“Accepted Repaired Tool” means any Tool which is a Failed Tool that is a
Critical Tool but which the Purchaser has accepted pursuant to paragraph 10(c)
of Schedule 7;       “Accepted Tool” means a Tool which has met or exceeded the
Equipment Condition Baseline in the Equipment Acceptance Test in accordance with
Schedule 7;       “Accessories” means the ancillary systems related to the Tools
as delivered by the original equipment manufacturer for such Tools and that are
in Seller’s possession; for each Tool, “Accessories” include at least one
complete pump set and may also include, without limitation, generators,
chillers, heaters, gas cabinets, local scrubbers, pumping lines, O3 generators
and O3 destructors;       “Agreed Form” means in a form agreed by and signed by
or on behalf of the applicable Party or Parties;       “Agreed Level” shall have
the meaning attributed to it in Schedule 7;       “Appointed ECB Tester” means
an appropriately qualified employee of the Seller or the Guarantor;      
“Appointed ECB Witness” means an appropriately qualified employee of the
Purchaser;       “Assets” means the Tools, Accessories, Manuals and Spare Parts;

- 1 -



--------------------------------------------------------------------------------



 



    “Business Day” means a day other than Saturday, Sunday or a day on which
banks are authorised to close in London;       “Claim” means a claim by the
Purchaser against the Seller or the Guarantor under any provision of this
Agreement, for breach of any of the Warranties or breach of any other provision
of this Agreement, or under, or for a breach of, any provision of any of the
Related Agreements, or a claim by the Seller or the Guarantor against Purchaser
under, or for a breach of, any provision of this Agreement, or under, or for a
breach of, any provision of any of the Related Agreements (as the context may
require);       “Completion” means the time at which (i) the Condition is
satisfied pursuant to Clause 3 and (ii) the Transaction is then consummated;    
  “Condition” shall have the meaning attributed to it in Clause 3;      
“Consumables” means all consumables relating to the Tools, including but not
limited to quartzware, targets, gases, chemicals and other supplies;      
“Consumed Spare Parts” means any Spare Parts are consumed and used by the Seller
between the date of this Agreement and the Production End Date;       “Critical
Tool” means any Tool identified as a Critical Tool in the Tool List;       “ECB
Plan” shall have the meaning attributed to it in Schedule 7;       “Effective
Date” means the date on which this Agreement becomes unconditional following the
satisfaction of the Condition;       “Employees” means the persons employed by
the Seller immediately prior to the date hereof and any further persons employed
by the Seller immediately before the Tri-Partite Agreement becomes unconditional
under the terms therein;       “Equipment Acceptance Test” shall have the
meaning set forth in Schedule 7;       “Equipment Condition Baseline” means the
objectively measurable condition of each Tool as referred to in Schedule 7;    
  “Escrow Account” means the interest bearing deposit account details of which
are set forth in the Escrow Agreement in the name of JP Morgan Chase whereby the
Seller and the Purchaser which account shall be established and regulated in
accordance with the Escrow Agreement;       “Escrow Agent” means JP Morgan Chase
as appointed pursuant to the Escrow Agreement;       “Escrow Agreement” means
the joint escrow account agreement in Agreed Form relating to the Escrow Account
to be entered into and effective on or around the date hereof;       “Escrow
Interest” shall have the meaning attributed to it in Clause 5.2;       “Escrow
Release Amount” shall have the meaning attributed to it in Clause 6.2;      
“Fab” means the facility for the production and manufacture of semiconductor and
related products located at the Premises;

- 2 -



--------------------------------------------------------------------------------



 



    “Failed Tool” is a Tool which fails to meet the Equipment Condition Baseline
in an Equipment Acceptance Test carried out pursuant to Schedule 7;       “Final
Escrow Release Date” means the date on which the final payments are made from
the Escrow Account pursuant to the Escrow Agreement;       “Final Spare Parts
Inventory” shall have the meaning attributed to it in Clause 5.5;      
“Governmental Entity” means any supranational, national, international, state,
municipal, local or foreign government, any instrumentality, subdivision, court,
administrative agency or commission or other governmental authority or
instrumentality;       “Guarantor’s Warranties” means the warranties made by the
Guarantor in this Agreement.       “Initial Spare Parts Inventory” shall have
the meaning attributed to it in Clause 5.5;       “Joint Escrow Instructions”
shall be any joint instructions of the Purchaser and the Seller to the Escrow
Agent for release and payment of any amount to the Seller or the Purchaser from
the Escrow Account in the form set forth in Schedule 2 to the Escrow Agreement;
      “Last Spare Parts Transfer Date” shall have the meaning set forth in
Clause 5.5;       “Law” means any law, statute, order, code, ordinance,
regulation, rule, policy, guidance, interpretation of the law or administrative
practice of any Governmental Entity;       “Liens” means any mortgage, pledge,
lien, encumbrance, hypothecation, security interest or other security agreement
or security arrangement;       “Long Stop Date” means 31 May 2008;      
“Losses” means claims, losses, damages, liabilities and reasonable costs and
expenses;       “Manuals” means any and all documents, references, and guides in
the Seller’s possession that explain or describe (the operation or maintenance
of the Tools;       “Non Specific Spare Part” shall have the meaning set forth
in Clause 5.4.2;       “Non Specific Spare Part Price” shall have the meaning
set forth in Clause 5.4.2;       “OEM” means the original equipment manufacturer
of any relevant Tool;       “Overrun” means that the Purchaser’s Tools remain on
the Premises after the Tool Removal Completion Date;       “Parties” means,
collectively, the Seller, the Purchaser and the Guarantor;       “Party” means,
individually, the Seller, the Purchaser or the Guarantor, as the case may be;  
    “Payment Date” means the last Business Day of the month following the first
Transfer Date and each last Business Day of each month thereafter until the
Final Escrow Release Date.

- 3 -



--------------------------------------------------------------------------------



 



    “Premises” means leasehold property known as Land at Middle Engine Lane,
Hadrian Business Park, Silverlink, Wallsend, Newcastle Upon Tyne, NE28 9NZ
registered at the Land Registry under title numbers TY319516 and TY319520,
including all buildings and erections thereon, but excluding the plot of land
located near the parking area to the office building which is subject to the
contract dated 15 November 2006 among (i) the Seller, (ii) Sandalbeech Limited
and (iii) Honda Motor Europe Limited;       “Production End Date” means 31
December 2007 (or such other date as may be agreed between the Purchaser and the
Seller in writing);       “Purchase Price” shall have the meaning attributed to
it in Clause 4.1;       “Purchaser’s Bank Account” means the bank account with
the details set forth in Schedule 12 attached hereto.       “Purchaser’s
Solicitors” means Simmons & Simmons of CityPoint, One Ropemaker Street, London
EC2Y 9SS;       “Purchaser’s Tools” means any Tool risk in and title to which
has been transferred to the Purchaser on the relevant Transfer Date;      
“Purchaser’s Warranties” means the warranties made by the Purchaser in this
Agreement.       “Reduced Critical Tool Price” shall have the meaning attributed
to it in Schedule 7;       “Reduced Tool Price” shall have the meaning
attributed to it in Schedule 7;       “Rejected Tool” means any Tool that the
risk in or title to such Tool remains with the Seller and does not pass to the
Purchaser pursuant to this Agreement;       “Related Agreements” means the
Tri-Partite Agreement and the Escrow Agreement;       “Retained Equipment” means
all items of machinery, tools and any other assets set forth in the list in
Schedule 6 together with all other equipment and assets of whatever nature found
on the Premises as of the date hereof but excluding any Tools, Spare Parts,
Accessories and Manuals;       “Sellers’ Solicitors” means Herbert Smith of
Exchange House, Primrose Street, London EC2A 2HS;       “Seller’s Bank Account”
means the bank account with the details set forth in Schedule 11 attached
hereto;       “Seller’s Warranties” means the warranties made by the Seller in
this Agreement;       “Spare Parts” means the stock of spare parts for the Tools
set forth in Schedule 5, which schedule shall be audited, amended and updated
pursuant to the terms set forth in Clause 5.5;       “Spare Parts Transfer Date”
shall have the meaning set forth in Clause 4.5;       “Third Party Claim” shall
have the meaning attributed to it in Clause 18;       “Threshold Cost” shall
have the meaning attributed to it in Schedule 7;

- 4 -



--------------------------------------------------------------------------------



 



    “Tool List” means the list of Tools set forth in Schedule 4;       “Tool
Price” means the part of the Purchase Price apportioned to each Tool and all of
its related Spare Parts, Accessories and Manuals, as set forth opposite that
Tool in Schedule 4;       “Tool Removal Completion Date” means 30 April 2008 (or
such other date as may he agreed between the Purchaser and the Seller in
writing);       “Tool Removal Start Date” means a date after the date of this
Agreement that is no later than 1 January 2008 (or such other date as may be
agreed between the Purchaser and the Seller in writing);       “Tools” means the
equipment and tools of the Seller which are listed in Schedule 4 (and which
definition shall not include Purchaser’s Tools);       “Total Consumed Spare
Parts” shall have the meaning attributed to it in Clause 5.6;       “Total
Consumed Spare Parts Value” shall have the meaning attributed to it in Clause
5.6;       “Transaction” means the transaction or series of transactions
contemplated in this Agreement and the Tri-Partite Agreement;       “Transfer
Date” for any Tool means the date on which risk in and title to such Tool is
passed to the Purchaser as set forth in Schedule 7;       “Transfer Regulations”
means The Transfer of Undertakings (Protection of Employment) Regulations 2006;
      “Tri-Partite Agreement” means the agreement of even date herewith by and
among the Purchaser, the Seller, the Guarantor, Highbridge Business Park Limited
and Highbridge Properties Plc;       “VAT” means United Kingdom value added tax;
and       “VATA” means the Value Added Tax Act 1994.   2.   INTERPRETATION   2.1
  In this Agreement:

  2.1.1   the contents page(s) and clause headings are for convenience only and
do not affect its construction;     2.1.2   words denoting the singular include
the plural and the other way round;     2.1.3   words denoting one gender
include each gender and all genders;     2.1.4   general words shall not be
given a restrictive meaning by reason of their being preceded or followed by
words indicating a particular class or examples of acts, matters or things; and
    2.1.5   references to time and dates shall be references to the local time
and the date in London, United Kingdom.

- 5 -



--------------------------------------------------------------------------------



 



2.2   In this Agreement, unless otherwise specified or the context otherwise
requires, a reference to:

  2.2.1   any reference to this Agreement includes the schedules, exhibits and
other attachments to it each of which forms part of this Agreement for all
purposes;     2.2.2   a person is to be construed to include a reference to any
individual, firm, partnership, company, corporation, association, organisation
or trust (in each case whether or not having a separate legal personality);    
2.2.3   a document, instrument or agreement (including, without limitation, this
Agreement) is a reference to any such document, instrument or agreement as
modified, amended, varied, supplemented or novated from time to time;     2.2.4
  a clause or schedule (whether or not capitalised) is a reference to a clause
of or schedule to this Agreement and a reference to this Agreement includes its
schedules, exhibits and all other attachments hereto;     2.2.5   a paragraph is
a reference to a paragraph of the schedule in which the reference appears;    
2.2.6   any phrase introduced by the term “include”, “including”, “in
particular” or any similar expression will be construed as illustrative and will
not limit the sense of the words preceding or following that term;     2.2.7   a
provision of any statute, statutory provision, European Community directive or
other legislation is to be construed as a reference to such provision as amended
or re-enacted or as its application is modified from time to time (whether
before or after the date of this Agreement) and shall include a reference to any
provision of which it is a re-enactment (whether with or without modification)
and to any orders, regulations, instruments or other subordinate legislation
(and relevant codes of practice) made under the relevant statute or other
legislation except to the extent that any amendment or re-enactment coming into
force after the date of this Agreement would increase or extend the liability of
any Party to any other person under this Agreement; and     2.2.8   writing
shall include any mode of reproducing words in a legible and permanent form.

3.   CONDITION       The sale and purchase of the Assets under this Agreement
and the consummation of the Transaction are conditional on the Tri-Partite
Agreement becoming unconditional subject to the condition therein being
satisfied (the “Condition”).

4.   SALE AND PURCHASE   4.1   The Seller shall sell and transfer and the
Purchaser shall purchase, free from Liens the legal and beneficial title to the
Assets for an aggregate consideration of US$82,000,000 (eighty two million US
dollars) (the “Purchase Price”) on the terms and subject to the conditions set
forth in this Agreement.

- 6 -



--------------------------------------------------------------------------------



 



4.2   Risk in and title to the Tools shall pass to the Purchaser at the Premises
on the relevant Transfer Date, each such Transfer Date to take place in
accordance with the procedure set forth in Schedule 7.   4.3   Risk in and title
to the Accessories and Manuals relating to any Tool shall pass to the Purchaser
at the Premises simultaneously with the transfer of risk in and title to the
relevant Tool.   4.4   Risk in and title to the Spare Parts which relate and are
specific to any Tool (as identified pursuant to Clause 4.2 and the audit of
Spare Parts set forth in Clause 5.5) shall pass to the Purchaser at the Premises
simultaneously with the transfer of risk in and title to the relevant Tool.  
4.5   Risk in and title to the Non Specific Spare Parts shall pass to the
Purchaser at the Premises at the time of the removal of such Spare Parts by the
Purchaser following the Production End Date (the “Spare Parts Transfer Date”).  
4.6   For the avoidance of doubt the sale and purchase of the Assets and the
Transaction shall not include the Retained Equipment and no title to such
Retained Equipment shall pass as a result of the Transaction or this Agreement,
the Tri-Partite Agreement, the Escrow Agreement or any other document referred
thereto.   5.   CONSIDERATION   5.1   Subject to adjustment in accordance with
the other provisions of this Clause 5, the consideration for the sale and
purchase of the Assets as contemplated herein shall be the Purchase Price
(apportioned as set forth in Schedule 4) which shall be paid in cash as set
forth in this Clause 5.   5.2   Within seven days of the date hereof the
Purchaser shall pay by wire transfer in immediately available funds the full
amount of the Purchase Price into the Escrow Account. Interest on the monies
standing to the credit from time to time of the Escrow Account (“Escrow
Interest”) shall accrue for the benefit of the Purchaser, but the Purchaser
agrees that such Escrow Interest shall be paid or disbursed in accordance with
the provisions in the Escrow Agreement.   5.3   The fees of the Escrow Agent
being US$3,000 shall be borne equally by the Seller and the Purchaser.   5.4  
Within 45 days following the date hereof the Purchaser and the Seller shall
verify and agree the allocation of the Purchase Price as set out in Schedule 4
as follows:

  5.4.1   a Tool Price shall be determined for each Tool and all related
Accessories, Manuals and Spare Parts;     5.4.2   a price (a “Non Specific Spare
Part Price”) shall be determined for and allocated to each Spare Part which is
not specific to any Tool (a “Non Specific Spare Part”);     5.4.3   the Tool
Price for any Tool, and all related Accessories, Manuals and Spare Parts may be
nil. The Non Specific Spare Part Price for any Non Specific Spare Part shall be
nil;

- 7 -



--------------------------------------------------------------------------------



 



  5.4.4   the aggregate of all Tool Prices and Non Specific Spare Part Prices
shall not exceed the Purchase Price.

5.5   Within 45 days of the date of this Agreement, in order to identify the
Spare Parts to be transferred to the Purchaser, the Seller shall perform an
audit of its inventory of the Spare Parts and amend, update or make any
corrections to Schedule 5 as necessary and appropriate (the “Initial Spare Parts
Inventory”) and shall submit such Initial Spare Parts Inventory to the Purchaser
for review. Such Initial Spare Parts Inventory shall inter alia determine all
Non Specific Spare Parts and all Non Specific Spare Parts Prices. The Seller
shall review and maintain its record of inventory of Spare Parts on each
Transfer Date or Spare Parts Transfer Date and update Schedule 5 as necessary
and appropriate, to take into account all spare parts (including Non Specific
Spare Parts) as have been transferred to the Purchaser on any Transfer Date or
Spare Parts Transfer Date and any Consumed Spare Parts. On the “Last Spare Parts
Transfer Date” (being the date on which risk in and title to the last remaining
Spare Parts on the Initial Spare Parts Inventory shall pass to the Purchaser and
which shall be the later of the last Transfer Date or the last Spare Parts
Transfer Date) the Seller shall perform a final audit of its inventory of Spare
Parts and produce a final version of Schedule 5 containing the inventory of
Spare Parts as of such Last Spare Parts Transfer Date, which shall specify all
the Spare Parts (including all Non Specific Spare Parts) which were transferred
to the Purchaser and all Consumed Spare Parts (the “Final Spare Parts
Inventory”) and shall submit such Final Spare Parts Inventory to the Purchaser
for review.   5.6   At the time of the Final Spare Parts Inventory, the Seller
and the Purchaser shall determine (i) the aggregate number of Consumed Spare
Parts by reference to all of the revised and updated versions of Schedule 5 and
the difference (if any) between the Initial Spare Parts Inventory and the Final
Spare Parts Inventory (the “Total Consumed Spare Parts”), and (ii) the aggregate
value for the Total Consumed Spare Parts (the “Total Consumed Spare Parts
Value”), which shall be an amount calculated by multiplying (a) the number of
Total Consumed Spare Parts by (b) the market value for each unit of Consumed
Spare Parts as determined by the Seller.   5.7   The Seller shall, at the
discretion of the Purchaser, either (a) pay an amount to the Purchaser equal to
the Total Consumed Spare Parts Value (which shall for these purposes include
instructing the Escrow Agent to release from and pay out of the Escrow Account
monies to the Purchaser) or (b) provide the Purchaser with spare parts identical
in all material respects to the Consumed Spare Parts, in either case in
accordance with such mechanics as the Parties shall agree between them acting
reasonably.   5.8   If any Accepted Non-Compliant Tools become Purchaser’s Tools
the aggregate Purchase Price and the relevant Tool Price shall be deemed to be
reduced by the difference between the relevant Tool Price and the Reduced Tool
Price paid by the Purchaser.   5.9   On the relevant Transfer Date relating to
any Tool, the Tool Price for such Tool and all related Accessories, Manuals and
Spare Parts shall be finally agreed by the Parties as the Tool Price determined
pursuant to this Clause 5.   5.10   The Parties agree and acknowledge that no
Tool Price may be changed, amended or redetermined following such Transfer Date,
and such Tool Price shall be final and binding on the Parties for all purposes.
  5.11   The aggregate Purchase Price shall be reduced by the aggregate of the
Tool Prices relating to each Rejected Tool.

- 8 -



--------------------------------------------------------------------------------



 



6.   ESCROW RELEASE   6.1   The Purchaser and the Seller shall use all
reasonable endeavours to procure that the relevant part of the Purchase Price
due to the Seller on each Payment Date is released from, and paid out of, the
Escrow Account to the Seller in the manner set forth below.   6.2   Four
Business Days prior to any Payment Date, the Seller shall inform the Purchaser
of the amount of the Purchase Price due to the Seller on the relevant Payment
Date (the “Escrow Release Amount”), such amount having been calculated by taking
into account the following:

  6.2.1   all Tools (including Accepted Non-Compliant Tools) which have become
Purchaser’s Tools, plus     6.2.2   all Spare Parts, Accessories and Manuals
that relate to such Tools,     6.2.3   all Non Specific Spare Parts which have
been transferred to the Purchaser; and     6.2.4   the relevant Tool Price and
Non Specific Spare Part Price attributable toe ach of the foregoing as
calculated or determined in accordance with Clause 5;

    in the period commencing on the date falling four Business Days prior to the
previous Payment Date, or, only in the case of the first Payment Date, the Tool
Removal Start Date, and ending on the date falling four Business Days prior to
the relevant Payment Date (both dates inclusive).   6.3   Within four Business
Days after the Tool Removal Completion Date, or in the event of an Overrun
within four Business Days after the Long Stop Date, the Seller shall inform the
Purchaser of the amount of the Total Consumed Spare Parts to be deducted from
any Escrow Release Amount, such amount having been calculated pursuant to Clause
5.5.

6.4   Except in the event of manifest error the Purchaser shall agree to the
Escrow Release Amount.   6.5   One Business Day prior to the relevant Payment
Date each of the Seller and the Purchaser shall serve a counterpart of a Joint
Escrow Instructions to the Escrow Agent in the Agreed Form containing the
instruction to release from, and to pay out of, the Escrow Account to the Seller
the Escrow Release Amount on the relevant Payment Date by electronic wire
transfer of funds for same day value.   6.6   Subject to all amounts due to the
Seller (including but not limited to any part of the Purchase Price) under this
Agreement having been paid in full and credited to the Seller’s designated
account, within 30 days after the Long Stop Date, the Purchaser shall be
entitled to unilaterally instruct the Escrow Agent to release from, and pay out
of, the Escrow Account to the Purchaser, the entire amount standing to the
credit of the Escrow Account as at that date together with the Escrow Interest.
  7.   PRE-SIGNING DELIVERIES       The Parties acknowledge respective receipt
(on or prior to the date hereof) of each of the deliveries listed in Schedule 8
to this Agreement.

- 9 -



--------------------------------------------------------------------------------



 



8.   POST-SIGNING COVENANTS   8.1   Equipment Condition Baseline       For each
Tool, the Equipment Condition Baseline shall be established and the ECB Plan
shall be jointly agreed upon, as set forth in Schedule 7.   8.2   Tool Shutdown
and Removal

  8.2.1   The Seller and the Purchaser have agreed that the Tools shall be
shutdown, disconnected and line-capped by the Seller and then removed from the
Premises by the Purchaser in accordance with Schedule 7.     8.2.2   The Seller
shall be responsible for the shutdown, disconnection and line-capping of the
Tools prior to the relevant Transfer Date, and all costs, liabilities and
expenses incurred in or related to such shutdown, disconnection and line-capping
of the Tools shall be borne by the Seller.     8.2.3   Subject to the Seller’s
obligations set forth in Clause 10 below, the Purchaser shall be responsible for
removing and shall remove the Purchaser’s Tools, Spare Parts (excluding the
Consumed Spare Parts), Accessories and Manuals on or following the relevant
Transfer Date and all costs, liabilities and expenses incurred in or related to
removing the Purchaser’s Tools, Spare Parts (excluding the Consumed Spare
Parts), Accessories and Manuals, including but not limited to costs and expenses
of removing, packing, crating, exporting and shipping the Tools, shall be borne
by the Purchaser.     8.2.4   The Seller agrees to use all reasonable endeavours
to procure that in accordance with Schedule 7:

  (A)   the first Tool shall have been disconnected, line-capped and made
available for removal by the Purchaser by no later than 1 January 2008;     (B)
  50 per cent (by number) of the Tools shall have been disconnected, line-capped
and made available for removal by the Purchaser by no later than 1
February 2008; and     (C)   all of the Tools shall have been disconnected,
line-capped and made available for removal by the Purchaser by no later than 15
February 2008.

  8.2.5   Without prejudice to Clause 8.2.4, the Purchaser and the Seller shall
undertake to procure that, in accordance with Schedule 7, all of the Tools shall
have become Purchaser’s Tools or Rejected Tools, as the case may be, by the Tool
Removal Completion Date, or in the event of an Overrun by the Long Stop Date.  
  8.2.6   If any Tools remain in the Premises on the Tool Removal Completion
Date, in order to permit the Purchaser and the Seller to complete the steps set
forth in Schedule 7, during the Overrun Period, the Seller shall provide to the
Purchaser reasonable access to and space within the Fab, as well as office space
for housing the Purchaser’s employees and contractors.     8.2.7   In the event
of an Overrun, the Seller and the Purchaser agree to apportion the Overrun Fee
(as defined below) between them on the following basis:

- 10 -



--------------------------------------------------------------------------------



 



  (A)   For the purposes of this Clause 8.2.7, the following terms have the
meanings set forth below:         “Extension Period” means any period of time
following the Long Stop Date during which the Purchaser and the Seller may
continue to occupy the Premises for the purposes of, inter alia, performing any
works and activities (including removing the Tools from the Premises) under the
Tri-Partite Agreement;         “Overrun Fee” means the costs and expenses of
renting the Premises and maintaining all utilities at the Premises during the
Overrun Period, which shall include, without limitation, electricity, gas,
water, foul water and surface drainage, heating, ventilation and
air-conditioning, smoke and fumes, signals, telecommunications (excluding
calls), satellite and data communications and all other utilities;        
“Overrun Period” means the period commencing on the date immediately following
the Tool Removal Completion Date and ending at the close of business on the Long
Stop Date or the last day of the Extension Period if applicable, and includes,
for the avoidance of doubt, a Business Day and each day that is not a Business
Day;         “Purchaser Overrun” means an Overrun caused by or resulting from
the Purchaser’s delay in removing or failure to remove all of the Purchaser’s
Tools from the Premises by the Tool Removal Completion Date;         “Purchaser
Overrun Day” means, in the event of a Purchaser Overrun, each day or part of a
day following the Tool Removal Completion Date that the Purchaser has failed to
remove all of the Purchaser’s Tools in accordance with this Agreement;        
“Purchaser Overrun Fee” means the amount calculated by multiplying (i) the
Overrun Fee by (ii) Purchaser’s Portion;         “Purchaser Overrun Reduced Fee”
means the amount calculated by multiplying (i) the Overrun Fee by
(ii) Purchaser’s Reduced Portion;         “Purchaser’s Portion” means the ratio,
(i) the numerator of which is the total number of Purchaser Overrun Days, and
(ii) the denominator of which is the total number of days during the Overrun
Period;         “Purchaser’s Reduced Portion” means the ratio, (i) the numerator
of which is the amount equal to the total number of Purchaser Overrun Days minus
the total number of Seller Overrun Days, and (ii) the denominator of which is
the total number of days during the Overrun Period; and         “Seller Overrun”
means an Overrun caused by or resulting from the Seller’s delay in satisfying or
failure to satisfy the requirements set forth under Clause 8.2.4(A), 8.2.4(B) or
8.2.4(C) above (each, a “Milestone,” and each date referred to in a Milestone, a
“Milestone Date”); and         “Seller Overrun Day” means, in the event of a
Seller Overrun, each day or part of a day following a Milestone Date that the
Seller has failed to meet the relevant Milestone; provided, however, that when
the Seller

- 11 -



--------------------------------------------------------------------------------



 



      meets the relevant Milestone, the day on which the Milestone is met and
each subsequent day thereafter before the next Milestone shall not be considered
to be a Seller Overrun Day.

  (B)   During the Overrun Period, the Seller shall be responsible for paying
the total amount of the Overrun Fee to the respective utility service providers
(or the landlord of the Premises as the case may be); provided, that the
Purchaser shall be responsible for and shall reimburse and pay the Seller for
any Purchaser Overrun Fee; provided, further, that in the event that a Purchaser
Overrun is caused by or results from a Seller Overrun, the Purchaser shall be
responsible for and shall reimburse and pay the Seller for the Purchaser Overrun
Reduced Fee. If at any time the Purchaser Overrun Reduced Fee shall be a
negative number by reason of the number of Seller Overrun Days exceeding the
Purchaser Overrun Days, the Purchaser shall have no obligation to reimburse or
pay the Seller under this Clause 8.2.7(B).     (C)   As soon as practicable
after the date of the last Purchaser’s Tool to be removed from the Premises and
in any event no later than the Long Stop Date, or in the event of an Extension
Period the last day of occupancy of the Premises, the Purchaser Overrun Fee or
the Purchaser Overrun Reduced Fee, as the case may be, shall be payable to the
Seller in cash by wire transfer of immediately available funds to the Seller’s
Bank Account.

8.3   Production End Date

  8.3.1   The Purchaser agrees and accepts that:

  (A)   in respect of any Assets the Seller may at its own cost continue to use
such Assets for its production and operations until the earlier of the
Production End Date or the Transfer Date relating to such Assets and during such
time the Seller shall use and maintain any Tools used in a manner consistent
with the Seller’s current practices as of the date hereof; provided that, if and
to the extent that the Seller intends to use the Assets after the Production End
Date, it shall notify the Purchaser in advance;     (B)   subject to Seller’s
obligations in Clauses 5 as regards Consumed Spare Parts, the Seller may use and
consume any and all Spare Parts relating to any such Tools in connection with
its production and operations; and/or     (C)   the Seller may use and consume
any and all Consumables in connection with its production and operations and the
Seller shall have no obligation or liability to the Purchaser (i) to replace,
provide or make available any Consumables, or (ii) to reimburse or pay to the
Purchaser in connection with the Seller’s use and consumption of the
Consumables.

8.4   Effect of Transfer Date or Tool Removal Completion Date

  8.4.1   In respect of any Tools from the date of this Agreement until the
earlier of (i) the Tool Removal Completion Date (or in the event of an Overrun,
the Long Stop Date, or in the event of an Extension Period, the last day of the
Extension Period) and (ii) the Transfer Date relating to such Tools, the Seller
undertakes to the Purchaser that the Seller shall:

- 12 -



--------------------------------------------------------------------------------



 



  (A)   maintain the Tools in a manner consistent with the Seller’s current
practices as of the date hereof; and     (B)   not sell, transfer or otherwise
dispose of, or agree to sell, transfer or otherwise dispose of, or grant or
agree to grant any option in respect of any of the Tools (excluding any Rejected
Tools) or any right or interest in them (other than pursuant to this Agreement).

8.5   Procurement of Spare Parts       If pursuant to Schedule 7 the Seller is
required to procure any spare part or other items for the repair, replace or
refurbish and/or maintenance of any Failed Tool, the Purchaser shall provide
reasonable assistance and cooperation to the Seller to ensure that such part is
sourced and delivered as soon as reasonably possible and at a reasonable cost to
the Seller.   8.6   Insurance       For the period from:

  8.6.1   the date of this Agreement up to and including the Effective Date, the
Seller shall provide at its own cost the same level of insurance coverage as
maintained at the Premises and on the Tools as at the date of this Agreement;
and     8.6.2   the Effective Date up to and including the Tool Removal
Completion Date, or in the event of an Overrun, up to and including the Long
Stop Date, or in the event of an Extension Period, up to and including the last
day of the Extension Period, the Seller shall provide at its own cost such
commercially reasonable level of insurance coverage for the Premises and the
Tools as is reasonably satisfactory to the Purchaser.

9.   EMPLOYEES       It is acknowledged and agreed by each of the Parties that
the Transfer Regulations will not apply to the sale and purchase of the Tools
under this Agreement and that accordingly no Employees will transfer to the
Purchaser as a result of this Agreement and the Transaction.   10.   HEALTH AND
SAFETY   10.1   From the date of this Agreement until the Tool Removal
Completion Date, or in the event of an Overrun until the Long Stop Date, the
Seller agrees to maintain the clean room in a manner consistent with current
practices as of the date hereof.   10.2   From the date of this Agreement until
the Tool Removal Completion Date, or in the event of an Overrun until the Long
Stop Date, or in the event of an Extension Period, until the last day of the
Extension Period:

  10.2.1   in the event of any accident, damage or injury occurring at the
Premises as a result of shutdown or removal of the Tools as contemplated herein,
the Seller shall implement and follow its emergency response procedures existing
as of the date of this Agreement; and

- 13 -



--------------------------------------------------------------------------------



 



  10.2.2   the Purchaser shall be subject to and shall comply with all security,
access, environmental, health, safety and emergency response procedures of the
Seller existing as of the date of this Agreement.

11.   GUARANTEE   11.1   In consideration of the Purchaser entering into this
Agreement at the request of the Guarantor, as the Guarantor hereby acknowledges,
the Guarantor unconditionally and irrevocably guarantees to the Purchaser the
observance and performance by the Seller of the Seller’s obligations to the
Purchaser under this Agreement and agrees to pay any sum that become due and
payable (but remains unpaid by the Seller) which the Seller becomes liable to
pay to the Purchaser under this Agreement.   11.2   The obligations of the
Guarantor under Clause 11.1 above shall not be impaired by:

  11.2.1   any extension of time, forbearance or concession by the Purchaser in
taking steps to enforce the terms of this Agreement;     11.2.2   any disclaimer
of this Agreement by a liquidator or trustee in bankruptcy of the Seller; or    
11.2.3   the administration, insolvency or liquidation of the Seller.

11.3   The guarantee contained in Clause 11.1 shall be a continuing guarantee
and shall remain in full force and effect until all the Seller’s obligations to
the Purchaser under this Agreement have been duly performed or sums that have
become due and payable to the Purchaser (but remain unpaid by the Seller) have
been paid, whether by the Seller or the Guarantor.   12.   VAT   12.1   Except
where otherwise specified, an obligation to pay any sum under this contract
includes an obligation to pay VAT properly due on that sum or any part of it
(against delivery of a VAT invoice), and all sums payable under this contract
are exclusive of VAT payable on them.   12.2   The Purchaser and the Seller
intend and expect that the sale of the Assets will be a zero rated export of
goods under section 30 VATA.   12.3   The Purchaser warrants that it is not a
taxable person for the purposes of VATA and does not have a place of business in
the UK from which taxable supplies are made.   12.4   The Purchaser shall ensure
that the Purchaser’s Tools, the Spare Parts (excluding the Consumed Spare
Parts), Accessories and Manuals are exported to a destination outside the
European Community within 3 months from the earliest of:

  12.4.1   the Purchaser’s Tools, the Spare Parts (excluding the Consumed Spare
Parts), Accessories and Manuals being made available to the Purchaser pursuant
to Schedule 7; and     12.4.2   the date that the Purchase Price payable in
respect of the Purchaser’s Tools, the Spare Parts (excluding the Consumed Spare
Parts), Accessories and Manuals transferred on that Transfer Date is released
from the Escrow Account pursuant to the Joint Escrow Instructions; or

- 14 -



--------------------------------------------------------------------------------



 



  12.4.3   in relation to any Accepted Non-Compliant Tools (including
Accessories and Manuals associated with such Accepted Non-Compliant Tools), the
date that the Reduced Tool Price is paid by the Purchaser;

    (the “Time Period”), and shall, within the Time Period, provide the Seller
with:

  (A)   two items on either the “Official Evidence” list or the “Commercial
Transport Evidence” list set forth in Schedule 9 which shall be interpreted in
accordance with HM Revenue & Customs Notice 703 — VAT: Export of goods from the
United Kingdom; and     (B)   any further information or documentation
reasonably requested by the Seller to enable the Seller to treat the supply of
the Purchaser’s Tools, the Spare Parts (excluding the Consumed Spare Parts),
Accessories and Manuals as a zero-rated supply.

12.5   If the Purchaser fails to export the Purchaser’s Tools, the Spare Parts
(excluding the Consumed Spare Parts), Accessories and Manuals or provide the
evidence of export as required by Clause 12.4 above within the Time Period or
if, for any other reason, the sale of any of the Assets is subject to VAT at the
standard rate, then the Purchaser shall pay to the Seller, within four Business
Days from the expiry of the Time Period, VAT at the standard rate on the
Purchase Price payable in respect of such Assets together with any interest,
penalty, surcharge or other sum demanded by HM Revenue & Customs (“Penalties”).
The Purchaser shall pay reasonable professional costs and expenses the Seller
may incur in relation to such VAT and Penalties, provided that the Seller gives
the Purchaser reasonable notice prior to incurring such costs and expenses, and,
subject to Clause 12.6 and so far as permitted by Law, permits the Purchaser to
control any appeal or related proceedings, provided that (a) the Purchaser shall
first indemnify and secure the Seller to their satisfaction against all losses
(including any Penalties), costs, interest, damages and expenses which the
Seller may so incur, (b) the Seller shall be entitled to participate in any such
appeal or related proceedings at its own cost and expense (including legal
counsel’s fees and costs of investigation), and (c) the Purchaser shall not
agree to any settlement or compromise of, or an entry of any judgment arising
from, any such appeal or related proceedings except with the prior written
consent of the Seller , such consent not to be unreasonably withheld or delayed.
  12.6   At the Purchaser’s cost, the Seller shall take or cause to be taken any
action as reasonably requested or that is reasonably necessary or appropriate to
give effect to the provisions of this Clause 12 provided that such action is
consistent with the following provisions of this Clause 12.6.

  12.6.1   The Seller shall notify the Purchaser of any enquiry by HM Revenue &
Customs into the transactions contemplated under this Agreement, and of any
determination or assessment by HM Revenue & Customs in respect of the same.    
12.6.2   At the Purchaser’s cost, the Seller shall take such action and give
such information and assistance to give effect to the provisions of this Clause
12 as is reasonably requested by the Purchaser or that is reasonably necessary
or appropriate to give effect to its provisions. For the avoidance of doubt, the
Purchaser shall be entitled to require the Seller by written notice to avoid,
resist or appeal any determination or assessment by HM Revenue & Customs that
VAT is due in relation to the transactions contemplated under this Agreement
provided that:

- 15 -



--------------------------------------------------------------------------------



 



  (A)   the Seller shall not he obliged to appeal against any determination or
assessment if, having given the Purchaser notice of such determination, the
Purchaser has not, by the earlier of 14 days from receipt by the Seller of such
notice, and 7 days prior to the expiry of any time for appeal, received
instructions in writing from the Purchaser to do so; and     (B)   the Seller
shall not be obliged to comply with any request of the Purchaser which involves
contesting any determination or assessment before any tribunal, court or other
appellate body unless they have been advised in writing by leading VAT counsel
instructed by agreement between the Purchaser and the Vendor (or failing
agreement to be selected at the instance of either party by the President for
the time being of the General Council of the Bar of England and Wales) at the
expense of the Purchaser that an appeal against the assessment will, on the
balance of probabilities, be successful and a copy of such advice has been
provided to the Seller; and     (C)   the Seller shall not be obliged to take
any action which in the reasonable opinion of the Seller is likely to:

  (1)   increase a liability to tax of any company in the group of companies of
which the Seller is for the time being a member; or     (2)   interfere with the
normal course of business of any such company; or     (3)   materially prejudice
such company’s relationship with HM Revenue and Customs.

  12.6.3   If either the Seller is not obliged to take any action pursuant to
any of the clauses 12.6.2(A), (B) or (C) or the Purchaser fails to respond to
any written request for instructions from the Seller within 10 days of such
request, the Seller shall be free to satisfy or settle the relevant enquiry,
determination or assessment on such terms as it may in its absolute discretion
think fit and such satisfaction or settlement shall be without prejudice to any
liability of the Purchaser under this Agreement.     12.6.4   The action which
the Purchaser may request under this clause 12.6 shall include (without
limitation) the Seller applying to postpone (so far as legally possible) the
payment of any tax but shall not include allowing the Purchaser to take on or
take over the conduct of any proceedings of whatsoever nature arising in
connection with the determination or assessment in question.     12.6.5  
Notwithstanding anything in the Agreement, the Seller shall not be obliged to
take any steps under this clause 12.6 unless the Purchaser shall first indemnify
and secure the Seller to their satisfaction against all losses (including any
Penalties), costs, interest, damages and expenses which the Seller may so incur.

12.7   If the Purchaser fails to pay any amount in respect of VAT when due to be
paid to the Seller pursuant to this Agreement, the Purchaser shall in addition
pay interest on it at the rate of four per cent (4%) above the Bank of England
base rate from the date that such payment was payable until the date that the
Purcahser makes actual payment to the Seller.

- 16 -



--------------------------------------------------------------------------------



 



12.8   If the Purchaser fails in any respect to comply with its obligations
under this Clause 12 as a direct or indirect result of which HM Revenue &
Customs impose any interest, penalty or surcharge on the Seller then the
Purchaser shall immediately on demand pay to the Seller an amount equal to such
interest, penalty or surcharge, and shall pay to the Seller an amount equal to
any reasonable professional costs the Seller incurs in connection with the
imposition.   12.9   To the extent that any sale pursuant to this Agreement is
not a zero rated export of goods under section 30 VATA, the Seller or the
Guarantor agrees to provide reasonable assistance and information, at the
Purchaser’s cost, as the Purchaser shall reasonably require in seeking to
reclaim any VAT charge to it under the terms of this Agreement from HM Revenue &
Customs.   13.   WARRANTIES BY THE SELLER   13.1   The Seller warrants to the
Purchaser in the terms of the statements set forth in Schedule 1 as at the date
of this Agreement.   13.2   The Seller acknowledges and accepts that the
Purchaser in entering into this Agreement has relied on the Seller’s Warranties.
  13.3   Each of the Seller’s Warranties shall be construed as a separate and
independent provision.   13.4   The Seller’s Warranties are given subject to
matters fairly disclosed.   14.   WARRANTIES BY THE PURCHASER   14.1   The
Purchaser warrants to the Seller in the terms of the statements set forth in
Schedule 2 as at the date of this Agreement.   14.2   The Purchaser acknowledges
and accepts that the Seller in entering into this Agreement has relied on the
Purchaser’s Warranties.   14.3   Each of the Purchaser’s Warranties shall be
construed as a separate and independent provision.   15.   WARRANTIES BY THE
GUARANTOR   15.1   The Guarantor warrants to the Seller in the terms of the
statements set forth in Schedule 3 as at the date of this Agreement.   15.2  
The Guarantor acknowledges and accepts that the Seller in entering into this
Agreement has relied on the Guarantor’s Warranties.   15.3   Each of the
Guarantor’s Warranties shall be construed as a separate and independent
provision.   16.   LIMITATION OF LIABILITY   16.1   Maximum amount of liability

  16.1.1   The combined, cumulative, aggregate, joint liability of the Seller
and the Guarantor (for the avoidance of doubt the cumulative, aggregate,
liability of the Seller plus

- 17 -



--------------------------------------------------------------------------------



 



      the cumulative, aggregate, liability of the Guarantor) for all Claims
shall not exceed the Purchase Price (as amended in accordance with Clause 5);
and     16.1.2   The cumulative, aggregate liability of the Purchaser for all
Claims shall not exceed US$10 million.

16.2   De Minimis       No Party shall have any liability in respect of a Claim
unless the liability agreed or determined in respect of the Claim (excluding
related interest and costs) exceeds US$25,000 (twenty five thousand US dollars)
  16.3   Minimum amount of aggregate liability       No Party shall have any
liability in respect of a Claim unless the aggregate liability agreed or
determined (excluding related interest and costs) in respect of all Claims
exceeding US$25,000 (twenty five thousand US dollars) per Claim as referred to
in Clause 16.2 exceeds US$100,000 (one hundred thousand US dollars) provided
that if such aggregate liability exceeds US$100,000 (one hundred thousand US
dollars), then the Party subject to such Claim shall be liable for the whole of
the liability.   16.4   Time limits       Any claims made by a Party against
another Party hereunder shall be made promptly when the claiming Party becomes
aware of the basis for or circumstances that may give rise to a Claim. No Party
shall have any liability or obligation with respect to any Claim if its defence
of the Claim is materially prejudiced because it received late notice or no
notice of the Claim from the claiming Party. No Claim shall be made against a
Party unless notice in writing is given to the other Party or Parties by the
claiming Party in accordance with the notice provisions under Clause 22 of this
Agreement on or before the date falling six months after the Tool Removal
Completion Date, or in the event of an Overrun, the Long Stop Date, or in the
event of an Extension Period, the last day of any Extension Period. A Claim in
respect of which notice is given in accordance with this Clause shall, if it has
not previously been satisfied, settled or withdrawn, be deemed to have been
withdrawn and be barred and unenforceable unless legal proceedings have been
issued and served on the other Parties in respect of such Claim within six
months after the date of such notice or, where the Claim is based on a
contingent liability, within six months after such liability ceases to be
contingent.   16.5   Exclusion of Claims

  16.5.1   No Party shall have any liability in respect of any Claim in relation
to any matter:

  (A)   fairly disclosed by such Party, with sufficient detail to identify the
nature of and extent of the matters so disclosed;     (B)   actually known by
the other Party or Parties prior to the date of this Agreement;     (C)   which
would not have occurred but for any act, omission or transaction on or after the
date of this Agreement by or with the consent of the other Party or Parties.

  16.5.2   The Purchaser specifically acknowledges and agrees that it shall have
no Claim against the Seller or the Guarantor on any account whatsoever in
relation to the

- 18 -



--------------------------------------------------------------------------------



 



      Assets or Consumables (whether on account of its state or condition,
fitness for purpose or otherwise) save as provided in Schedule 7.

16.6   No special loss       No Party shall have liability under a Claim to the
extent that such Claim constitutes punitive, incidental or special loss or
damages, or losses or damages related to or arising from any loss of profits,
opportunity costs or financing costs, delay or change in valuation of any real
property or other asset.   16.7   Contingent Claims       No Party shall have
liability in respect of any Claim which is based upon a liability which is
contingent only unless and until such contingent liability becomes an actual
liability and is due and payable.   16.8   No other warranties or covenants

  16.8.1   The Purchaser acknowledges and agrees that it has made its own
inquiry and investigation into, and, based thereon, has formed an independent
judgment concerning the Transaction, and the Purchaser has been furnished with
or given sufficient access to such information about the Assets, the
Consumables, the Seller and its operations and other information relevant to the
Transaction.     16.8.2   The Purchaser acknowledges that, except as expressly
set forth in this Agreement, there are no warranties of any kind, express or
implied, by the Seller or any other affiliated companies of the Seller,
including, without limitation, the Guarantor.     16.8.3   Notwithstanding
anything to the contrary contained herein, no Party shall have any liability in
respect of any liability or loss:

  (A)   to the extent that it arises or is increased as a result of the passing
of, or a change in, any Law, interpretation of the Law or administrative
practice of any Governmental Entity, after the date of this Agreement;     (B)  
if it would not have arisen but for any act, omission, transaction or
arrangement carried out at the request of or with the written consent of the
other Party; or     (C)   to the extent that it relates to any liability or loss
for which the other Party or any of its affiliates makes recovery whether by
contribution, indemnity or insurance (except that no Party shall be required to
make a claim under any insurance policy ahead of any Claim against the other
Party if such insurance claim will result in a material increase of that Party’s
insurance premiums).

16.9   No double recovery       A Party is not entitled to recover damages or
otherwise obtain payment, reimbursement or restitution under this Agreement more
than once in respect of the same loss or liability (other than a recurring loss
or liability).

- 19 -



--------------------------------------------------------------------------------



 



16.10   Non-applicability in the event of fraud or wilful misconduct       The
exclusions and limitations set forth in this Clause 16 shall not apply in
relation to Claims which are the consequence of fraud or wilful misconduct by
any Party.

17.   REMEDIES   17.1   A Party’s rights and remedies in respect of any Claim
shall be limited only to damages for breach of contract and as set forth in
Clause 16. A Party shall not be entitled to (i) rescind or terminate this
Agreement, the Tri-Partite Agreement, the Escrow Agreement or any of the
documents referred thereto, (ii) void or otherwise challenge consummation of the
Transaction or any portion thereof, or (iii) recover damages in tort, including
pursuant to a claim for misrepresentation.   17.2   Nothing in this Agreement
shall operate to reduce any Party’s common law duty to mitigate any loss giving
rise to any Claim and for the avoidance of doubt each Party shall be under a
duty so to mitigate.   17.3   The Purchaser agrees to waive any right or remedy
which the Purchaser may have against any Employee, consultant, representative,
advisor or agent of the Seller or the Guarantor in connection with any
representation, warranty, agreement or statement by any such person in relation
to the Transaction, this Agreement, the Tri-Partite Agreement, the Escrow
Agreement and any other document to be delivered or executed in connection
therewith. The Seller agrees to waive any right or remedy which the Seller may
have against any employee, consultant, representative, advisor or agent of the
Purchaser in connection with any representation, warranty, agreement or
statement by any such person in relation to the Transaction, this Agreement, the
Tri-Partite Agreement, the Escrow Agreement and any other document to be
delivered or executed in connection therewith.   18.   THIRD PARTY CLAIMS      
A Party (the “Indemnifying Party”) shall promptly notify the other Parties of
any claims against the Indemnifying Party brought or threatened by any person
(including any Governmental Entity) in respect of which the Indemnifying Party
is or may be liable for Losses under this Agreement (each, a “Third Party
Claim”). The Party receiving such notice (the “Indemnified Party”) may at its
election undertake and conduct the defence of such Third Party Claim with legal
counsel that it selects, and the Indemnifying Party shall be entitled to
participate in at its own cost and expense (including legal counsel’s fees and
costs of investigation), but not to determine, control or conduct, the defence
of such Third Party Claim. If the Indemnified Party has assumed the defence of a
Third Party Claim, the Indemnifying Party shall not be liable for any costs and
expenses (including legal counsel’s fees and costs of investigation)
subsequently incurred by the Indemnified Party in connection with the defence of
the Third Party Claim. The Indemnified Party shall not agree to any settlement
or compromise of, or an entry of any judgment arising from, any such Third Party
Claim except with the prior written consent of the Indemnifying Party, such
consent not to be unreasonably withheld or delayed, even if such settlement or
compromise gives the claimant or the plaintiff to the Indemnifying Party a
release from liability in respect of such Third Party Claim.

- 20 -



--------------------------------------------------------------------------------



 



19.   ANNOUNCEMENTS   19.1   Subject to Clause 19.2, each of the Parties
undertakes that it shall not make any announcement or issue any circular or
other publicity relating to the existence or subject matter of this Agreement
without it being approved in writing by the other Parties as to its content,
form and manner of publication (such approval not to be unreasonably withheld or
delayed). The Parties shall consult together upon the form of any such
announcement or circular in relation to the subject matter of this Agreement and
each of the other Parties shall promptly provide such information and comment as
the Party making the announcement or sending out the circular may from time to
time reasonably request.   19.2   Any Party shall be permitted to make
announcements relating to the existence or subject matter of this Agreement
without it being approved in writing by the other Parties if and to the extent:

  19.2.1   required by Law; or     19.2.2   required by any securities exchange
or regulatory or any other Governmental Entity to which any Party is subject or
submits, wherever situated.

19.3   Nothing in this Clause 19 shall prohibit the Purchaser from engaging in
private discussions with select potential buyers for some but not all of the
Purchaser’s Tools at any time after the Condition has been satisfied provided
that any such private discussion is limited to the make, model, specification
and general performance data of the relevant Purchaser’s Tools and does not
involve the use of any public advertising.   20.   CONFIDENTIALITY   20.1  
Subject to Clauses 20.2 and 20.3, the Seller, the Guarantor and the Purchaser
each undertake to treat as confidential, and not to disclose or use, directly or
indirectly, for its own or any other person’s benefit, all information obtained
as a result of entering into or performing this Agreement which relates either
to the provisions of, or negotiations relating to, this Agreement or to the
business or affairs of the any Party.   20.2   A Party may disclose information
which is subject to Clause 20.1 to its employees, professional advisers,
auditors, and bankers.   20.3   A Party may disclose information which is
subject to Clause 20.1 if and to the extent:

  20.3.1   required by Law;     20.3.2   required by any securities exchange or
regulatory or any other Governmental Entity to which any Party is subject or
submits, wherever situated;     20.3.3   required to vest the full benefit of
this Agreement in that Party or expressly contemplated by this Agreement;    
20.3.4   the information has come into the public domain through no fault of
that party;     20.3.5   the information was already known to the relevant party
at the time it was disclosed to it or otherwise obtained by it; or     20.3.6  
the Party to whom it relates has given their consent in writing;

- 21 -



--------------------------------------------------------------------------------



 



      and any information to be disclosed pursuant to Clauses 20.3.1 or 20.3.2
shall be disclosed so far as is reasonably practicable only after prior
consultation with each of the other Parties.

21.   OTHER PROVISIONS   21.1   Costs       Except as otherwise stated in this
Agreement and any documents referred to in it, each of the Parties shall pay its
own costs and expenses (including legal fees and VAT (if any)) incurred by it in
connection with the negotiation, preparation and execution of this Agreement and
all other documents referred to in it and the Transaction.   21.2   Deductions
and Withholdings

  21.2.1   For the purposes of this Clause 21.2:         A “UK Tax Paying
Company” shall mean, a company incorporated in England and Wales, and resident
for tax purposes, carrying on business and subject to corporation tax, in the
United Kingdom of Great Britain & Northern Ireland; and         the Seller shall
be entitled in its absolute discretion:

  (A)   to assess whether or not any deductions or withholdings are required by
law and whether or not such deductions or withholdings would have been required
had the Purchaser been a UK Tax Paying Company;     (B)   to assess (the extent
to which an amount paid or due to the Purchaser under this Agreement would have
been subject to UK corporation tax had the Purchaser been a UK Tax Paying
Company; and

      in both cases, to treat the Purchaser accordingly.

21.2.2   Except as expressly provided in this Agreement, any amount payable
under this Agreement shall be paid free and clear of all deductions,
withholdings, counter-claims or set-off whatsoever, save only as may be required
by Law.   21.2.3   If, subject to Clause 21.2.1, any deductions or withholdings
would be required by law to be made from any sums payable by the Seller to the
Purchaser, the Seller shall be obliged to pay the Purchaser such amount as
would, after the deduction or withholding has been made, leave the Purchaser
with the same amount as it would have been entitled to receive in the absence of
such requirement to make a deduction or withholding, unless the Seller would not
have had to make such deductions or withholdings had the Purchaser been a UK Tax
Paying Company.   21.2.4   If the Seller would be required by law to make a
deduction or withholding as is referred to in Clause 21.2.3, the Seller shall:

  (A)   make such deduction or withholding;     (B)   account for the full
amount deducted or withheld to the relevant authority in accordance with
applicable law; and     (C)   provide to the Purchaser the original, or a
certified copy, of a receipt or other documentation evidencing the above.

- 22 -



--------------------------------------------------------------------------------



 



  21.2.5   If, subject to Clause 21.2.1, any amount paid or due to the Purchaser
under this Agreement would be a taxable receipt of the Purchaser, then the
amount so paid or due (the “Net Amount”) shall be increased to an amount which,
after subtraction of the amount of any tax on such increased amount which
arises, or would but for the availability of any relief arise, shall equal the
Net Amount provided that if any payment is initially made on the basis that the
amount is not taxable in the hands of the Purchaser and it is subsequently
determined that it is, or vice versa, appropriate adjustments shall be made
between the Purchaser and the Seller and provided further that the amount paid
or due shall not be increased to the extent that such increase would not have
been necessary had the Purchaser been a UK Tax Paying Company.

21.3   Further assurance       Each of the Parties shall, at its own expense,
do, execute and perform all further acts, deeds, documents and things as may be
reasonably requested from time to time in order to implement all the provisions
of this Agreement and to transfer the legal and beneficial title to the Assets
in accordance with this Agreement.   21.4   Variation       Except for
Schedule 5, which may be amended by the Seller pursuant to Clause 5.4 hereof, no
variation of this Agreement shall be effective unless made in writing and signed
by or on behalf of each of the Parties.   21.5   Construction       The Parties
have participated jointly in the drafting and negotiation of this Agreement.
This Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favouring or disfavouring any Party
by virtue of the authorship of any of the provisions herein.   21.6   Entire
agreement

  21.6.1   This Agreement and the Related Agreements contain the entire
agreement in relation to the matters contemplated by this Agreement and
supersede any previous agreements or undertakings between or among the Parties
in relation to such matters.     21.6.2   Each of the Parties acknowledges that
in entering into this Agreement it has not relied on any representation,
warranty or undertaking not set forth in this Agreement and that (in the absence
of fraud) it will not have any right or remedy arising out of any such
representation, warranty or undertaking.

21.7   Waivers and remedies

  21.7.1   No failure or delay to exercise, or other relaxation or indulgence
granted in relation to, any power, right or remedy under this Agreement shall
operate as a waiver of it or impair or prejudice it nor shall any single or
partial exercise or waiver of any power, right or remedy preclude its further
exercise or the exercise of any other power, right or remedy.     21.7.2   All
rights of any person contained in this Agreement are in addition to all rights
vested or to be vested in it pursuant to common law or statute.

- 23 -



--------------------------------------------------------------------------------



 



21.8   Severability       Each of the provisions of this Agreement is distinct
and severable from the others and if at any time one or more of such provisions
is or becomes invalid, unlawful or unenforceable (whether wholly or to any
extent), the validity, lawfulness and enforceability of the remaining provisions
(or the same provision to any other extent) shall not in any way be affected or
impaired.   21.9   Successors       This Agreement shall be binding on and enure
to the benefit of each Party and its lawful successors.   21.10   Assignment    
  None of the Parties shall be entitled to assign or transfer any of its rights
or benefits under this Agreement.   21.11   Third party rights       Nothing in
this Agreement confers any rights on any person under the Contracts (Rights of
Third Parties) Act 1999 but this does not affect any right or remedy of any
person which exists or is available apart from that Act.   21.12   Counterparts
      This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and which shall together constitute one
and the same Agreement.   22.   NOTICES   22.1   Each party may give any notice
or other communication under or in connection with this Agreement by letter,
facsimile transmission or electronic mail addressed to the other Party. The
address for service of each Party shall be the address set forth in Clause 22.3
or such other address for service as the addressee may from time to time notify
to the other Parties for the purposes of this Clause.   22.2   Any such
communication will be deemed to be served:

  22.2.1   if personally delivered, at the time of delivery and, in proving
service, it shall be sufficient to produce a receipt for the notice signed by or
on behalf of the addressee;     22.2.2   if by letter, at noon on the tenth
Business Day after such letter was posted (or, in the case of airmail, five
Business Days after such letter was posted) and, in proving service, it shall be
sufficient to prove that the letter was properly stamped first class (or
airmail), addressed and delivered to the postal authorities;     22.2.3   if by
overnight courier (such as Federal Express or DHL), on the third Business Day
after such courier was dispatched, and in proving service, it shall be
sufficient to produce a tracking number or a receipt confirmation indicating
that the courier was dispatched and received by the recipient;

- 24 -



--------------------------------------------------------------------------------



 



  22.2.4   if by facsimile transmission, at noon on the Business Day after the
day of transmission and, in proving service, it shall be sufficient to produce a
transmission report from the sender’s facsimile machine indicating that the
facsimile was sent in its entirety to the recipient’s facsimile number; and    
22.2.5   if by electronic mail, at noon on the Business Day after such
communication was sent and, in proving service, it shall be sufficient to
produce a computer print out indicating that the message was sent to the
recipient’s electronic mail address.

22.3   Details of each Party for service of notice are as follows:

         
 
  Name:   Atmel North Tyneside Limited (Seller)
 
  Address:   C/o Atmel Corporation
 
      2325 Orchard Parkway
 
      San Jose, California 95131
 
      USA
 
       
 
  Fax no:   +1 408 436 4111
 
  Electronic mail address:   preutens@atmel.com and nyamaguchi@atmel.com
 
  Tel no:   + 1408 441 0311
 
  Attention:   Chief Legal Officer
 
       
 
  Name:   Taiwan Semiconductor Manufacturing Company
 
  Address:   Limited (Purchaser)
 
      8 Li-Hsin 6 Road
 
      Hsinchu Science Park
 
      Hisinchu, Taiwan ROC
 
       
 
  Fax no:   +886-3-567-8689
 
  Electronic mail address:   Dick Thurston@tsmc.com
 
  Tel no:   +886-3-568-2002
 
  Attention:   Office of the General Counsel
 
       
 
  Name:   Atmel Corporation (Guarantor)
 
  Address:   2325 Orchard Parkway
 
      San Jose, California 95131
 
      USA
 
       
 
  Fax no:   +1 408 436 4111
 
  Electronic mail address:   preutens@atmel.com and nyamaguchi@atmel.com
 
  Tel no:   +1 408 441 0311
 
  Attention:   Chief Legal Officer

23.   LAW AND JURISDICTION   23.1   This Agreement and all disputes or claims
arising out of or in connection with it shall be governed by, and construed in
accordance with, English law.   23.2   Each Party hereby irrevocably submits to
the exclusive jurisdiction of the courts of England and Wales in relation to any
claim, dispute or difference concerning this Agreement and any matter arising
therefrom.

- 25 -



--------------------------------------------------------------------------------



 



23.3   Each of the Parties agrees that without preventing any other mode of
service, any document in action (without limitation) may be served on any Party
by being delivered to or left for that Party at its address for service of
notices under Clause 22; or (a) in the case of the Purchaser, by being delivered
to its agent in accordance with Clause 23.3, marked, for so long as such agent
is Simmons & Simmons, “For the urgent attention of the Managing Partner,
Corporate Department”, and (b) in the case of the Seller or the Guarantor, by
being delivered to their agent in accordance with Clause 23.4.   23.4   The
Purchaser irrevocably appoints Simmons & Simmons of One Ropemaker Street, London
EC2Y 9SS, United Kingdom, fax number +44 (0)20 7628 2070, as its agent to
receive on its behalf in England or Wales service of any proceedings arising out
of or in connection with this Agreement. Such service shall be deemed completed
on delivery to such agent (whether or not it is forwarded to and received by the
Purchaser) and shall be valid until such time as each of the Seller and the
Guarantor has received prior written notice that such agent has ceased to act as
agent pursuant to this Clause. If for any reason such agent ceases to be able to
act as agent or no longer has an address in England or Wales, the Purchaser
shall forthwith appoint a substitute acceptable to the Seller and the Guarantor
(each acting reasonably) and deliver to the Seller and the Guarantor the new
agent’s name, address and fax number within England and Wales.   23.5   As soon
as reasonably practicable following signing, and in any event no later than ten
Business Days following signing of this Agreement, each of the Seller and the
Guarantor shall appoint an agent acceptable to the Purchaser (acting reasonably)
and deliver to the Purchaser such agent’s name, address and fax number within
England and Wales to receive on its behalf in England or Wales service of any
proceedings arising out of or in connection with this Agreement. Such service
shall be deemed completed on delivery to such agent (whether or not it is
forwarded to and received by the Seller or the Guarantor (as the case may be))
and shall be valid until such time as the Purchaser has received prior written
notice that such agent has ceased to act as agent pursuant to this Clause. If
for any reason such agent ceases to be able to act as agent or no longer has an
address in England or Wales, each of the Seller and the Guarantor shall
forthwith appoint a substitute acceptable to the Purchaser (acting reasonably)
and deliver to the Purchaser the new agent’s name, address and fax number within
England and Wales.

- 26 -



--------------------------------------------------------------------------------



 



AS WITNESS of which this Agreement has been duly signed on the date written at
the beginning of this Agreement.

             
Signed by Steven Laub
    )      
a director or officer duly authorised
    )      
for and on behalf of ATMEL NORTH
)     /s/ Steven Laub
TYNESIDE LIMITED
    )     Director/Officer
Signature of witness:                    /s/ Walt Lifsey
     
Name (in BLOCK CAPITALS): WALT LIFSEY
     
Address:
                   
Signed by Steven Laub
    )      
a director or officer duly authorised
    )      
for and on behalf of ATMEL
    )     /s/ Steven Laub
CORPORATION
    )     Director/Officer

Signature of witness:                    /s/ Walt Lifsey
Name (in BLOCK CAPITALS): WALT LIFSEY
Address:
[Signature Page to Asset Sale Agreement]

 



--------------------------------------------------------------------------------



 



             
Signed by C.C. Wei
  )        
a director or officer duly authorised
  )        
for and on behalf of TAIWAN
  )        
SEMICONDUCTOR
  )        
MANUFACTURING COMPANY
  )                   /s/ C.C. Wei
LIMITED
  )                   Authorised Officer

[Signature Page to Asset Sale Agreement]

 